 

Exhibit 10.2

 

February 10, 2020

 

Mr. Andrew Clarke

 

Dear Andrew:

 

Should the possibility of a “Change in Control” (as defined below) of
Francesca’s Holding Corporation (the “Company”) arise, the Company believes it
imperative that the Company’s Board of Directors (the “Board”) should be able to
rely upon you to continue in your position, and that the Board should be able to
receive and rely upon your advice, as requested, as to the best interests of the
Company and its stockholders without concern that you might be distracted by the
personal uncertainties and risks created by the possibility of a Change in
Control. In addition, should the possibility of a Change in Control arise, in
addition to your regular duties, you may be called upon to assist in the
assessment of such possible Change in Control, advise the Board and work with
management as to whether such Change in Control would be in the best interests
of the Company and its stockholders, and to take such other actions as the Board
might determine to be appropriate. Reference is hereby made to the Employment
Letter Agreement, dated as of February 10, 2020, between you, the Company and
certain subsidiaries of the Company (the “Employment Agreement”).

 

In light of these factors, and to help encourage your retention with the Company
should the possibility of a Change in Control arise, the Compensation Committee
of the Board has approved a special bonus opportunity for you on the terms set
forth below.

 

If both (i) a Change in Control occurs and (ii) you are terminated from your
employment with the Company without “Cause” (as defined in the Employment
Agreement) or if you terminate your employment for “Good Reason” (as defined in
the Employment Agreement), in each case within 30 days preceding or one year
following the consummation of the Change in Control (the “Triggering Event”):
(x) the Company will pay you a cash bonus equal to One Hundred Fifty Percent
(150%) of your Base Salary (as defined in the Employment Agreement), subject to
applicable tax withholding and with such payment to be made in a single lump sum
upon or within five business days following the Triggering Event (the “CIC
Bonus”), (y) you will be entitled to receive the annual incentive bonus amount
under Section 1(d) of the Employment Agreement for the year during which the
Change in Control occurs, pro rated for the portion of the year during which you
are employed by the Company, regardless of whether the applicable performance
goals have been satisfied (the “Performance Bonus Adjustment”) and (z) the total
number of shares subject to your stock incentive awards, including any stock
incentive awards in which the vesting of such awards is based upon performance
measures, that are outstanding and unvested as of the date of such Change in
Control shall vest and become exercisable (the “Vesting Acceleration”). The CIC
Bonus, the Performance Bonus Adjustment and the Vesting Acceleration are
distinct from the severance benefits provided for under the Employment
Agreement, but shall not be duplicative of any annual incentive bonus or
accelerated vesting already provided for under the Employment Agreement.

 



 

 

 

For purposes of this letter, “Change in Control” means (i) a transaction or
series of related transactions in which any “person” or “group” (within the
meaning of Section 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended), becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934, as amended), directly or indirectly, of more
than 50% of the outstanding voting securities of the Company having the right to
vote for the election of members of the Company’s board of directors, (ii) any
reorganization, merger or consolidation of the Company, other than a transaction
or series of related transactions in which the holders of the voting securities
of the Company outstanding immediately prior to such transaction or series of
related transactions retain, immediately after such transaction or series of
related transactions, at least a majority of the total voting power represented
by the outstanding voting securities of the Company or such other surviving or
resulting entity or (iii) a sale, lease or other disposition of all or
substantially all of the assets of the Company.

 

For purposes of clarity, the Bonus will be payable only with respect to a single
Change in Control, and accordingly, no Change in Control after the first Change
in Control to occur will be considered for purposes of this letter agreement.
You will have no right to the Bonus, and such Bonus opportunity will terminate,
in the event that you cease to be employed by the Company prior to the Effective
Time, regardless of the reason for such termination of employment.

 

In the event that the payment and other benefits provided for in this Change in
Control Letter Agreement, or otherwise payable to you (i) constitute “parachute
payments” within the meaning of Section 280G of the Code and (ii) but for this
limitation provided herein, would be subject to the excise tax imposed by
Section 4999 of the Code, then your payments and benefits will be either:

 

(a)delivered in full, or

 

(b)  delivered as to such lesser extent which would result in no portion of such
severance benefits being subject to excise tax under Section 4999 of the Code,
whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by you on an after-tax basis, of the greatest amount of severance
benefits, notwithstanding that all or some portion of such severance benefits
may be taxable under Section 4999 of the Code.

 

If a reduction in severance and other payments and benefits constituting
“parachute payments” is necessary so that benefits are delivered to a lesser
extent, reduction will occur in the following order: (i) reduction of cash
payments; (ii) cancellation of awards granted “contingent on a change in
ownership or control” (within the meaning of Code Section 280G), (iii)
cancellation of accelerated vesting of equity awards, and (iv) reduction of
employee benefits. In the event that acceleration of vesting of equity award
compensation is to be reduced, such acceleration of vesting will be cancelled in
the reverse order of the date of grant of your equity awards.

 



 

 

 

If requested by you in connection with a Change of Control, a determination
required under this agreement will be made in writing by the Company’s
independent public accountants engaged by the Company for general audit purposes
immediately prior to the Change in Control (the “Accountants”), whose good faith
determination will be conclusive and binding upon you and the Company for all
purposes. If the independent registered public accounting firm so engaged by the
Company is serving as accountant or auditor for the individual, entity or group
effecting the Change in Control, or if such firm otherwise cannot perform the
calculations, the Company shall appoint a nationally recognized independent
registered public accounting firm to make the determinations required hereunder.
For purposes of making the calculations required by this agreement, the
Accountants may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good faith interpretations
concerning the application of Sections 280G and 4999 of the Code. The Company
and you will furnish to the Accountants such information and documents as the
Accountants may reasonably request in order to make a determination under this
Agreement. The Company will bear all costs the Accountants may reasonably incur
in connection with any calculations contemplated by this section.

 

Nothing in this letter confers any right to continued employment.

 

This agreement will be binding upon any successor to the business of the
Company, whether direct or indirect, by purchase of securities, merger,
consolidation, and purchase of all or substantially all of the assets of the
Company or otherwise.

 

This agreement shall be governed by and construed under, and interpreted and
enforced in accordance with, the laws of the State of Texas, notwithstanding any
conflict of law provision to the contrary.

 

If any civil action or legal proceeding is brought for the enforcement of this
agreement or because of an alleged dispute, breach, default or misrepresentation
in connection with any provisions of this Agreement, the successful or
prevailing party or parties shall be entitled to recover reasonable attorneys’
fees, court costs and all expenses incurred in that civil action, arbitration or
legal proceeding, in addition to any other relief to which such party or parties
may be entitled whether or not taxable as cost.

 

This agreement may not be amended except by a formal, definitive written
agreement that is signed by an authorized officer of the Company.

 



 

 

 

Each of the parties agrees that for a period of ten (10) business days they will
negotiate in good faith to resolve any dispute arising under this agreement and
if such good faith negotiations fail, that prior to commencing any claims for
breach of this agreement (except to pursue injunctive relief) to submit, for a
period of sixty (60) days, to voluntary mediation before a jointly selected
neutral third party mediator under the auspices of JAMS New York Resolution
Center (or any successor location), pursuant to the procedures of JAMS Mediation
Rules conducted in the State of New York.

 

FRANCESCA’S HOLDINGS CORPORATION       By: /s/ Cindy Thomassee   Cindy
Thomassee, CFO       Agreed and acknowledged       /s/ Andrew Clarke   Andrew
Clarke  

 



 

 



